Exhibit 10.24

OPTION AGREEMENT

This OPTION AGREEMENT (this “Agreement”) is made as of June 30, 2006, by and
between Keystone Automotive Holdings, Inc., a Delaware corporation (the
“Company”), and Edward Orzetti (“Executive”). Capitalized terms used but not
otherwise defined in this Agreement shall have the meanings given to such terms
in the Plan (as defined below).

Pursuant to the Company’s 2003 Executive Stock Option Plan attached hereto as
Exhibit A (the “Plan”), the Company and Executive desire to enter into an
agreement pursuant to which the Company will grant to Executive options to
acquire 367,401 shares of Class A Common Stock (the “Class A Common”), and
options to acquire 40,822 shares of Class L Common Stock (the “Class L Common”
and, together with the Class A Common, the “Common Stock”), which options will
be subject to time vesting (the “Options”). The Options are sometimes
hereinafter referred to individually as an “Option” and collectively as the
“Options.”

The parties hereto agree as follows:

1. Stock Options.

(a) Option Grants. The Company hereby grants to Executive, pursuant to the Plan,
Options to purchase (i) 367,401 shares of Class A Common (the “Class A Common
Options”) in three separate tranches representing the right to purchase 122,467
shares, 122,467 shares and 122,467 shares, respectively, of Class A Common (such
tranches are herein referred to as “Tranche 1 Class A Common Options,” “Tranche
2 Class A Common Options,” and “Tranche 3 Class A Common Options,” respectively)
and (ii) 40,822 shares of Class L Common (the “Class L Common Options”) in three
separate tranches representing the right to purchase 13,607 shares, 13,607
shares and 13,608 shares, respectively, of Class L Common (such tranches are
herein referred to as “Tranche 1 Class L Common Options,” “Tranche 2 Class L
Common Options,” and “Tranche 3 Class L Common Options,” respectively). The
Class A Common Options shall have an exercise price per share of $0.7044 per
share of Class A Common Options (the “Class A Common Option Price”). The Class L
Common Options shall have an exercise price per share of $21.20 per share of
Class L Common Options, (the “Class L Common Option Price”). The shares issued
upon exercise of the Options are referred to herein as the “Option Shares.” The
number of Option Shares and the Class A Common Option Price and Class L Common
Option Price will be equitably adjusted for any stock split, stock dividend,
reclassification or recapitalization of the Company which occurs subsequent to
the date of this Agreement.

(b) Exercisability. Notwithstanding any provision to the contrary in the Plan,
on each date set forth below, each tranche of the Class A Common Options and
Class L Common Options will vest, and thus become exercisable with respect to
the cumulative percentage of Option Shares issuable upon exercise of such
Class A Common Options and Class L Common Options set forth opposite such date
below (such table below being referred to herein as the “Time Vesting
Schedule”), if Executive is, and has been, continuously employed by the Company
or any of its Subsidiaries from the date of this Agreement through such date:

 

Date

  

Cumulative Percentage

of Class A Common Options and
Class L Common Options Vested

 

March 1, 2007

   20 %

March 1, 2008

   40 %

March 1, 2009

   60 %

March 1, 2010

   80 %

March 1, 2011

   100 %



--------------------------------------------------------------------------------

; provided, that subject to the proviso set forth in Section 1(e) below, any
Tranche 2 Class A Common Options, Tranche 2 Class L Common Options, Tranche 3
Class A Common Options and Tranche 3 Class L Common Options that have otherwise
vested pursuant to the Time Vesting Schedule above shall only become exercisable
in connection with a Sale of the Company (as defined below) or after the 180th
day following the consummation of an Initial Public Offering (as defined below)
(the “IPO Trigger Date”), in accordance with the following:

(i) at any time after the IPO Trigger Date, the Tranche 2 Class A Common Options
and Tranche 2 Class L Common Options that have otherwise vested pursuant to the
Time Vesting Schedule above shall only become exerciseable if the product (the
“Strip Market Value”) of (x) the Market Price (as defined below) and (y) the
aggregate number of shares issued in exchange for nine (9) shares of Class A
Common and one (1) share of Class L Common in connection with the IPO
Recapitalization (as defined below) at any time equals or exceeds $35.00 (in
each case, after giving effect to any stock splits, reverse stock splits, stock
dividends, share combinations or reclassifications or similar equity
recapitalizations other than the IPO Recapitalization);

(ii) at any time after the IPO Trigger Date, the Tranche 3 Class A Common
Options and Tranche 3 Class L Common Options that have otherwise vested pursuant
to the Time Vesting Schedule above shall only become exerciseable if the Strip
Market Value at any time equals or exceeds $52.50 (in each case, after giving
effect to any stock splits, reverse stock splits, stock dividends, share
combinations or reclassifications or similar equity recapitalizations other than
the IPO Recapitalization); and

(iii) in the event of a Sale of a Company, the Tranche 2 Class A Common Options,
Tranche 2 Class L Common Options, Tranche 3 Class A Common Options and Tranche 3
Class L Common Option shall only become exerciseable in accordance with
Section 1(c) below.

(c) Sale of the Company. Upon the consummation of a Sale of the Company (as
defined below), so long as Executive is, and has been, continuously employed by
the Company or any of its Subsidiaries from the date of this Agreement through
the time immediately prior to consummation of the Sale of the Company, 100% of
the Options granted to Executive shall become immediately exercisable (including
any Options previously vested pursuant to Section 1(b) above) notwithstanding
the Time Vesting Schedule above; provided, that (i) the Tranche 2 Class A Common
Options and Tranche 2 Class L Common Options shall only become exerciseable in
the event that the aggregate amount of net proceeds (assuming full exercise of
all

 

2



--------------------------------------------------------------------------------

vested “in-the-money” options for Common Stock) paid in connection with the Sale
of the Company for the sum of nine (9) shares Class A Common and one (1) share
of Class L Common (such amount, the “Strip Sale Proceeds”) equals or exceeds
$35.00 (in each case, after giving effect to any stock splits, reverse stock
splits, stock dividends, share combinations or reclassifications or similar
equity recapitalizations), and (ii) the Tranche 3 Class A Common Options and
Tranche 3 Class L Common Options shall only become exerciseable in the event
that the Strip Sale Proceeds equals or exceeds $52.50 (in each case, after
giving effect to any stock splits, reverse stock splits, stock dividends, share
combinations or reclassifications or similar equity recapitalizations).

(d) Securities Laws Restrictions. Executive represents that when Executive
exercises the Options he will be purchasing Option Shares for Executive’s own
account and not on behalf of others. Executive understands and acknowledges that
federal and state securities laws govern and restrict Executive’s right to
offer, sell or otherwise dispose of any Option Shares unless Executive’s offer,
sale or other disposition thereof is registered under the Securities Act of
1933, as amended (the “1933 Act”), and state securities laws or, in the opinion
of the Company’s counsel, such offer, sale or other disposition is exempt from
registration thereunder. Executive agrees that he will not offer, sell or
otherwise dispose of any Option Shares in any manner which would: (i) require
the Company to file any registration statement (or similar filing under state
law) with the Securities and Exchange Commission or to amend or supplement any
such filing or (ii) violate or cause the Company to violate the 1933 Act, the
rules and regulations promulgated thereunder or any other state or federal law.
Executive further understands that the certificates for any Option Shares
Executive purchases will bear the legend set forth in Section 3 hereof or such
other legends as the Company deems necessary or desirable in connection with the
1933 Act or other rules, regulations or laws.

(e) Expiration. The Options will expire on the earlier of the tenth anniversary
of the date hereof or the date of termination of Executive’s employment with the
Company or any of its Subsidiaries for any reason (the “Termination Date”);
provided, that:

(i) any portion of the Options which has not vested and become exercisable prior
to the Termination Date in accordance with this Agreement (after giving effect
to clause (iii) below) shall expire on the Termination Date and may not be
exercised under any circumstance;

(ii) any portion of the Options which has vested and become exercisable prior to
the Termination Date in accordance with this Agreement (after giving effect to
clause (iii) below) will expire on the earlier of (x) 90 days after the
Termination Date and (y) the tenth anniversary of the date hereof; and

(iii) for purposes of this Section 1(e), in the event that the IPO Trigger Date
has not occurred prior to the Termination Date and as a result the Tranche 2
Class A Common Options, Tranche 2 Class L Common Options, Tranche 3 Class A
Common Options and Tranche 3 Class L Common Options have not vested and become
exercisable pursuant to Section 1(b) above, the Tranche 2, (x) the Tranche 2
Class A Common Options and Tranche 2 Class L Common Options that have vested
pursuant to the Time Vesting Schedule shall be deemed fully vested and

 

3



--------------------------------------------------------------------------------

exercisable only if the aggregate Fair Market Value of nine (9) shares of
Class A Common and one (1) share of Class L Common (the “Strip Termination Date
Value”) equals or exceeds $35.00 (in each case, after giving effect to any stock
splits, reverse stock splits, stock dividends, share combinations or
reclassifications or similar equity recapitalizations) and (y) the Tranche 3
Class A Common Options and Tranche 3 Class L Common Options that have vested
pursuant to the Time Vesting Schedule shall be deemed fully vested and
exercisable only if the Strip Termination Date Value equals or exceeds $52.50
(in each case, after giving effect to any stock splits, reverse stock splits,
stock dividends, share combinations or reclassifications or similar equity
recapitalizations).

(f) Rules and Procedures for Exercise. Any exercise of an Option must comply
with the terms and conditions respecting exercise set forth in the Plan.
Executive must exercise Class A Common Options to acquire nine shares of Class A
Common for every one share of Class L Common acquired through the exercise of
Class L Common Options and Class L Common Options to acquire one share of Class
L Common for every nine shares of Class A Common acquired through the exercise
of Class A Common Options.

(g) Non-Transferability of Option. The Options are personal to Executive and are
not transferable by Executive. Only Executive or his estate or heirs is entitled
to exercise the Options.

(h) “Fair Market Value” means, for each share of Common Stock, the fair market
value of the Common Stock as determined in good faith by the Board

(i) “Independent Third Party” shall mean any person who, immediately prior to
the contemplated transaction, does not own in excess of 5% of the Common Stock
on a fully-diluted basis, who is not controlling, controlled by or under common
control with any such 5% owner of the Common Stock and who is not the spouse or
descendent (by birth or adoption) of any such 5% owner of the Common Stock.

(j) “Initial Public Offering” means the initial underwritten public offering by
the Company of Common Stock pursuant to an effective registration statement
under the 1933 Act filed with the United States Securities and Exchange
Commission (“SEC”) on Form S-1 thereunder (or any successor form adopted by the
SEC).

(k) “IPO Recapitalization” means the recapitalization, reorganization and/or
exchange of Common Stock consummated in connection with the Initial Public
Offering.

(l) “Market Price” means, for each share of Common Stock following the Initial
Public Offering, the average of the closing per share prices of the sales of the
Common Stock on all securities exchanges on which the Common Stock may at the
time be listed, or, if there have been no sales on any such exchange on any day,
the average of the highest bid and lowest asked prices on all such exchanges at
the end of such day, or, if on any day the Common Stock is not so listed, the
average of the representative bid and asked per share prices quoted in the
NASDAQ National Market System as of 4:00 P.M., New York time, or, if on any day
the Common Stock is not quoted in the NASDAQ National Market System, the average
of the highest bid and lowest

 

4



--------------------------------------------------------------------------------

asked per share prices on such day in the domestic over-the-counter market as
reported by the NASDAQ National Quotation Bureau, Incorporated, or any similar
successor organization, in each such case averaged over a period of 21 trading
days consisting of the day as of which the Market Price is being determined and
the 20 consecutive trading days prior to such day. If at any time the Common
Stock is not so listed on any securities exchange or quoted in the NASDAQ
National Market System or the domestic over-the-counter market, the Market
Price, will be the fair market value of the Common Stock as determined in good
faith by the Board.

(m) “Sale of the Company” shall mean sale of the Company (or any successor
thereto), including in one or more series of related transactions, to an
Independent Third Party or group of Independent Third Parties, pursuant to which
such party or parties acquire, directly or indirectly, through one or more
intermediaries, (i) equity securities of the Company constituting a majority of
the outstanding capital stock of the Company (whether by merger, consolidation,
sale or transfer of the Company’s outstanding capital stock) or (ii) all or
substantially all of the assets of the Company and its Subsidiaries on a
consolidated basis.

2. Restrictions on Transfer; Other Stockholders Agreement Provisions. Upon
exercise of any Option granted hereunder, Executive, if not already a party
thereto, shall execute and deliver to the Company a counterpart to the
Stockholders Agreement in form and substance satisfactory to the Company
agreeing to be bound by the terms and conditions thereof. Executive accepts,
acknowledges, and agrees that the Option Shares issued upon exercise of any
Options are subject to the terms and conditions of the Stockholders Agreement,
including the restrictions on transfer contained therein.

3. Additional Restrictions on Transfer.

(a) The certificates representing the Option Shares will bear the following
legend:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
OR AN EXEMPTION FROM REGISTRATION THEREUNDER. THE SECURITIES REPRESENTED BY THIS
CERTIFICATE ARE ALSO SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER AND CERTAIN
OTHER AGREEMENTS SET FORTH IN AN OPTION AGREEMENT BETWEEN THE ISSUER (THE
“COMPANY”) AND A CERTAIN EMPLOYEE OF THE COMPANY DATED AS OF                  ,
2006, A COPY OF WHICH MAY BE OBTAINED BY THE HOLDER HEREOF AT THE COMPANY’S
PRINCIPAL PLACE OF BUSINESS WITHOUT CHARGE.”

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN TRANSFER
AND VOTING RESTRICTIONS PURSUANT TO A STOCKHOLDERS AGREEMENT DATED AS OF OCTOBER
30, 2003 AMONG THE COMPANY AND CERTAIN OF THE COMPANY’S STOCKHOLDERS, AS SUCH
AGREEMENT MAY BE AMENDED FROM

 

5



--------------------------------------------------------------------------------

TIME TO TIME. A COPY OF SUCH STOCKHOLDERS AGREEMENT WILL BE FURNISHED WITHOUT
CHARGE BY THE COMPANY TO THE HOLDER HEREOF UPON WRITTEN REQUEST.”

(b) No holder of Option Shares may sell, transfer or dispose of any Option
Shares (except pursuant to an effective registration statement under the 1933
Act) without first delivering to the Company an opinion of counsel reasonably
acceptable in form and substance to the Company (which counsel shall be
reasonably acceptable to the Company) that registration under the 1933 Act is
not required in connection with such transfer.

4. Definition of Option Shares For all purposes of this Agreement, Option Shares
will continue to be Option Shares in the hands of any holder other than
Executive (except for the Company or purchasers pursuant to an offering
registered under the 1933 Act or purchasers pursuant to a Rule 144 transaction
(other than a Rule 144(k) transaction occurring prior to the time of a closing
of a Public Offering (as defined in the Stockholders Agreement)), and each such
other holder of Option Shares will succeed to all rights and obligations
attributable to Executive as a holder of Option Shares hereunder. Option Shares
will also include shares of the Company’s capital stock issued with respect to
shares of Option Shares by way of a stock split, stock dividend or other
recapitalization.

5. Notices. Any notice provided for in this Agreement must be in writing and
must be personally delivered, received by certified mail, return receipt
requested, or sent by guaranteed overnight delivery service, to the parties at
the addresses indicated below:

If to the Company, to:

Keystone Automotive Holdings, Inc.

c/o Bain Capital NY, LLC

745 Fifth Avenue

New York, NY 10151

Attn: Stephen M. Zide

with a copy (which shall not constitute notice to the Company) to:

Kirkland & Ellis LLP

Citigroup Center

153 East 53rd Street

New York, NY 10022

Attention: Eunu Chun

If to Executive, to:

126 Glenwood Road

Ridgewood, NJ 07450

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement will be deemed to have been given when so delivered
or received or five business days after being so mailed.

 

6



--------------------------------------------------------------------------------

6. Representations and Warranties. In connection with the grant of the Options
hereunder, Executive represents and warrants to the Company that:

(a) This Agreement constitutes the legal, valid and binding obligation of
Executive, enforceable against Executive in accordance with its terms, and the
execution, delivery and performance of this Agreement by Executive does not and
will not conflict with, violate or cause a breach of any agreement, contract or
instrument to which Executive is a party or any judgment, order or decree to
which Executive is subject.

(b) As an inducement to the Company to grant the Options to Executive, and as a
condition thereto, Executive acknowledges and agrees that neither the grant of
the Options to Executive nor any provision contained herein shall entitle
Executive to remain in the employment of the Company or its Subsidiaries or
affect the right of the Company or its Subsidiaries to terminate Executive’s
employment at any time for any reason.

(c) The Company and Executive acknowledge and agree that this Agreement has been
executed and delivered and the Options have been granted hereunder, in
connection with and as part of the compensation and incentive arrangements among
the Company and Executive and that, except as otherwise expressly provided in
this Agreement, the issuance of the Options and the issuance of any Option
Shares upon the exercise of any of the Options is subject to all of the terms
and conditions contained in the Plan.

7. Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

8. Complete Agreement. This Agreement and the Plan and the other agreements
expressly referred to herein embody the complete agreement and understanding
among the parties and supersedes and preempts any prior understandings,
agreements or representations by or among the parties, written or oral, which
may have related to the subject matter hereof in any way, including, without
limitation, any bonus arrangements upon a consummation of a sale of the Company
or any of its subsidiaries.

9. Counterparts. This Agreement may be executed in separate counterparts
(including by means of facsimile), each of which will be deemed to be an
original and all of which taken together will constitute one and the same
agreement.

10. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company and their respective
successors and assigns, provided, that Executive may not assign any of his
rights or obligations, except as expressly provided by the terms of this
Agreement.

 

7



--------------------------------------------------------------------------------

11. Governing Law. THE CORPORATE LAW OF THE STATE OF DELAWARE WILL GOVERN ALL
ISSUES CONCERNING THE RELATIVE RIGHTS OF THE COMPANY AND ITS STOCKHOLDERS. ALL
OTHER ISSUES CONCERNING THE ENFORCEABILITY, VALIDITY AND BINDING EFFECT OF THIS
AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW
PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK OR ANY OTHER JURISDICTION)
THAT WOULD CAUSE THE APPLICATION OF THE LAW OF ANY JURISDICTION OTHER THAN THE
STATE OF NEW YORK.

12. Remedies. The parties hereto agree and acknowledge that money damages may
not be an adequate remedy for any breach of the provisions of this Agreement and
that any party hereto will have the right to injunctive relief, in addition to
all of its other rights and remedies at law or in equity, to enforce the
provisions of this Agreement.

13. Effect of Transfers in Violation of Agreement. The Company will not be
required (a) to transfer on its books any shares of Option Shares which have
been sold or transferred in violation of any of the provisions set forth in this
Agreement or the Stockholders Agreement or (b) to treat as owner of such shares,
to accord the right to vote as such owner or to pay dividends to any transferee
to whom such shares have been transferred in violation of this Agreement or the
Stockholders Agreement.

14. Amendments and Waivers. Any provision of this Agreement may be amended or
waived only with the prior written consent of the Company and Executive.

15. Keystone Automotive Holdings, Inc. 2003 Executive Stock Option Plan. Except
as otherwise expressly set forth in this Agreement, the grant of Options and
issuance of Option Shares hereunder is pursuant to, and subject to all the terms
and conditions of, the Plan.

* * * * *

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Option Agreement on the day
and year first above written.

 

KEYSTONE AUTOMOTIVE HOLDINGS, INC. By:  

/s/ Bryant P. Bynum

Name:   Bryant P. Bynum Title:   Chief Financial Officer  

/s/ Edward Orzetti

  Edward Orzetti



--------------------------------------------------------------------------------

Exhibit A

Keystone Automotive Holdings, Inc. 2003 Executive Stock Option Plan

(see attached)